          Case 1:19-cv-02379-KBJ Document 29 Filed 09/10/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
COMMITTEE ON THE JUDICIARY              )
  OF THE UNITED STATES HOUSE            )
  OF REPRESENTATIVES,                   )
                                        )
                        Plaintiff,      )
                                        ) No. 1:19-cv-2379-KBJ
                   v.                   )
                                        )
 DONALD F. MCGAHN II,                   )
                                        )
                        Defendant.      )
_______________________________________)

                                 NOTICE OF APPEARANCE

       Please take notice that James J. Gilligan, United States Department of Justice, Civil

Division, Federal Programs Branch, hereby enters his appearance as counsel for Defendant Donald

F. McGahn II, in his official capacity as former Counsel to the President.

Dated: September 10, 2019
                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 JAMES M. BURNHAM
                                                 Deputy Assistant Attorney General

                                                 ELIZABETH J. SHAPIRO
                                                 Deputy Branch Director

                                                  /s/ James J. Gilligan
                                                 JAMES J. GILLIGAN
                                                 Special Litigation Counsel
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 P.O. Box 883
                                                 Washington, D.C. 20044
                                                 Tel:     (202) 514-3358
                                                 E-mail: james.gilligan@usdoj.gov
                                                 Fax:     (202) 616-8470

                                                 Counsel for Defendant
